NO. 12-08-00235-CR
                                       NO. 12-08-00236-CR
                                       NO. 12-08-00237-CR
                                       NO. 12-08-00238-CR

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

KORRENTHIN DWAYNE BAKER,                                   §    APPEAL FROM THE 114TH
APPELLANT

V.                                                         §    JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                                   §    SMITH COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         Appellant pleaded guilty to two counts of aggravated assault with a deadly weapon and two
counts of capital murder. The trial court assessed punishment at imprisonment for life. We have
received the trial court’s certification in each cause showing that Appellant waived his right to
appeal. See TEX . R. APP . P. 25.2(d). The certifications are signed by Appellant and his counsel.
Accordingly, these appeals are dismissed for want of jurisdiction.
Opinion delivered June 11, 2008.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)